Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Response to Election/Restriction filed February 22, 2022.
Claims 1-32 are pending in the present application.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on February 22, 2022 is acknowledged.  Applicant’s species election of SEQ ID NO:17 as the therapeutic agent in the reply filed on February 22, 2022 is also acknowledged.
Accordingly, claims 7 and 18-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on February 22, 2022.
Claims 1-6 and 8-17 have been examined on the merits as detailed below:
The restriction requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
Applicant's information disclosure statement (IDS) filed May 29, 2019 (1 page) is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  
Applicant's second IDS filed May 29, 2019 (1 page) is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.

Drawings
The Drawings filed January 29, 2019 are acknowledged and have been accepted by the Examiner.  


Nucleotide Sequence Disclosures
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. §1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §1.821-1.825 for the reason(s) set forth below or on the attached Notice To Comply with Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures.  The disclosure contains SEQ ID NOs. 1-973, however the computer readable form (CRF) only has a total of 967 sequences.  It appears that SEQ ID NOs. 968-973 are missing from the CRF.  All of the sequences listed in the disclosure must be included on the CRF.  Applicants must comply with the requirements of 37 C.F.R. §1.821-1.825 in order for any response to this action to be considered fully responsive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-6 and 8-17 are rejected because the term, “ABCC11” is not clearly defined.  Since abbreviations often have more than one meaning, it is suggested that inserting the full name of the ATP-binding cassette (ABC) transport gene would be appropriate.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-6, 8-11, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The claims are drawn to a method of treating an osmidrosis condition in a subject, comprising: administering a therapeutic agent in an amount that is effective to inhibit expression of an ABCC11 gene in a target cell of the subject to an osmidrosis-reducing level.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a “sufficient number” of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
Adequate written description support under 35 USC §112, first paragraph, for the entire genus of ABCC11 gene-inhibiting agents as claimed does not exist in the instant application. That is, adequate written description support does not exist for the genus of compounds and compositions required to practice the full scope of the invention claimed. The specification discloses neither a representative number of species compounds nor 
The instant Specification provides guidance and working examples of siRNA-mediated inhibition of ABCC11, which inhibits gene expression in human HepG2 cultured cells.  See Figure 1.  Also, see Tables 1 and 2.
In contrast, the claims are broadly drawn to any ABCC11 gene-inhibiting agent.  Thus, the claims are broadly drawn to any type of compound inhibitor.  Such a genus would include compounds of virtually any class, inorganic and organic compounds, small molecule drugs, lipids, carbohydrates, peptides and polypeptides, antibodies, modified and unmodified, single and double stranded RNA and DNA nucleic acids of any length, composition, or conformation, CRISPR/Cas9 gene editing systems, a therapeutic polynucleotide including a rs17822931 single-nucleotide polymorphism (SNP), viral vectors and plasmids, for example.  The instant Specification exemplifies only siRNA inhibitors. 
Importantly, in claiming the use of an ABCC11 gene-inhibiting agent, the coverage sought would embrace any such molecule which is either currently known, or has yet to be discovered.  It is a fundamental tenet of the written description requirement that applicants may not preempt future discoveries by claiming an invention that is not considered to be in their possession at the time of filing.  Since the genus claimed as described above is large and variable, the disclosure of only siRNAs specific for and targeted to ABCC11 and carry out the functionality as claimed is not considered to provide 
Before the effective filing date of the claimed invention, the prior art taught siRNA ABCC11 gene-inhibiting agents.  See Uemura et al. (Cancer Science, 2010 Vol. 101:2404-2410) at page 2405, second column.  However, only species of siRNA nucleic acid inhibitors do not satisfy the genus of inhibitors selected from inorganic and organic compounds, small molecule drugs, lipids, carbohydrates, peptides and polypeptides, antibodies, modified and unmodified, single and double stranded RNA and DNA nucleic acids of any length, composition, or conformation, CRISPR/Cas9 gene editing systems, a therapeutic polynucleotide including a rs17822931 single-nucleotide polymorphism (SNP, viral vectors and plasmids as discussed above.  See In re Gostelli 872, F.2d at 1012, 10 USPQ2d at 1618, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. 
In conclusion, the Specification as filed does not provide sufficient descriptive support for the myriad of ABCC11 gene-inhibiting agents embraced by the claims.  For the reasons discussed above, the 35 USC § 112 rejection for written description is applicable.  
Limiting the claims to ABCC11 gene-inhibiting agents comprising small interfering RNAs (siRNAs) would obviate this written description rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6, 8-12, 16 and 17 are rejected under 35 U.S.C. 103 as being obvious 
The claims are drawn to a method of treating an osmidrosis condition in a subject, comprising: administering a therapeutic agent in an amount that is effective to inhibit expression of an ABCC11 gene in a target cell of the subject to an osmidrosis-reducing level.  
As per claim 1, Edelson discloses a method of treating an osmidrosis condition in a subject (a method of treating bromhidrosis (an osmidrosis condition) in a subject; paragraphs [0027], [0340], [0372], [0376]), comprising: administering a therapeutic agent (comprising administering a therapeutic agent; paragraphs [0027], [0229]) in an amount that is effective to inhibit expression of a gene (in an amount that in an amount that is effective to inhibit expression of a gene; paragraphs [0073], [0251]) in a target cell of the subject to an osmidrosis-reducing level (in a target cell of the subject to an osmidrosis-reducing level; paragraphs [0025], [0027], [0372], [0376]). 
Edelson does not disclose inhibiting expression of an ABCC11 gene. 
Toyoda discloses a method of treating an osmidrosis condition (a method of treating axillary osmidrosis; Abstract; page 2, second paragraph; page 18, third paragraph) comprising inhibiting expression of an ABCC11 gene in a target cell (comprising inhibiting expression of ABCC11 gene in a target cell; Figure 2; Abstract; page 9, second paragraph). 

“The inhibition of ABCC11 is considered to be an effective way to prevent and/or treat axillary osmidrosis.”  

As per claim 2, Edelson and Toyoda, in combination, disclose the method of claim 1, and Edelson further discloses wherein the osmidrosis condition includes axillary osmidrosis (wherein the osmidrosis condition includes axillary bromhidrosis (osmidrosis); paragraphs [0374], [0378], [0383]), pectoral osmidrosis, genital osmidrosis, or a combination thereof. 
As per claim 3, Edelson and Toyoda, in combination, disclose the method of claim 1, and Edelson further discloses wherein administration is performed locally at a situs of the condition (wherein compositions are administered locally to an affected site; paragraphs [0374], [0383]). 
As per claim 4, Edelson and Toyoda, in combination, disclose the method of claim 3, and Edelson further discloses wherein the situs includes one or more of the axillary regions (wherein the affected site includes the axillae (axillary region); paragraphs [0374], [0383]), the chest region, and the genital region. 
As per claim 5, Edelson and Toyoda, in combination, disclose the method of claim 1, and Edelson further discloses wherein administration is performed via injection, topical administration, transdermal administration, or a combination thereof (wherein administration is performed via topical and/or transdermal administration or via injection; paragraphs [0015], [0522]). 
As per claim 6, Edelson and Toyoda, in combination, disclose the method of claim 1, and Edelson further discloses wherein the therapeutic agent is configured to inhibit expression of the gene in the target cell via gene therapy (wherein the siRNA is configured 
As per claim 8, Edelson and Toyoda, in combination, disclose the method of claim 1, and Edelson further discloses wherein the therapeutic agent is a member selected from the group consisting of small interfering RNAs (siRNAs) (wherein the therapeutic agent is a siRNA; paragraphs (0230]. [0236]. (0251]), micro RNAs (miRNAs) (miRNA; paragraphs (0236), [02571), morpholinos, antisense oligonucleotides (ASOs) (antisense oligonucleotides; paragraphs (0236) (02461), peptide nucleic acids (peptide nucleic acid; paragraph (02361), small molecule inhibitors, and combinations thereof. 
Further, regarding claims 6, 8, 10-12 and 17, Uemura et al. teach the effects of decreasing the expression of ABCC11 by siRNA. Specifically, Uemura et al. teach:
Cells were transfected with siRNA oligonucleotides using the siPORT NeoFX Transfection Agent (Ambion, Austin, TX, USA) for 24 h to produce a final RNA concentration of 50 nM in serum free Opti-MEM (Invitrogen, Carlsbad, CA, USA). After transfection, total RNA was extracted, or the cells were cultured at 5000 per well in 96-well tissue culture plates for 2 h and incubated for 48 h after adding stepwise dilutions of MTA. Finally, the absorbance was measured by MTS solution as described above. We also investigated the intracellular MTX concentration by FPIA in PC-6 ⁄ MTA-1.6 cells (1x107) transfected with siRNA for 24 h after exposure to 80 µM MTX for 2 h as described above. The siRNA oligonucleotides for ABCC11 (predesigned siRNA, ID s39907 [namely siABCC11]) and the negative control siRNA (Silencer Negative Control 1 siRNA [namely siNEG]) were purchased from Ambion. 

It is noted that the siRNA ABC11 gene-inhibiting agent reduced ABCC11 gene expression at least 30% below baseline as seen in Figure 4.
Regarding claim 9 which recites particular doses, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering In re Aller, 105 USPQ 233.     
As per claim 10, Edelson and Toyoda, in combination, disclose the method of claim 1, and Edelson further discloses wherein the therapeutic agent includes a self-delivery modification to facilitate uptake by the target cell (wherein the therapeutic agent includes one or more modifications, such as a lipid or cholesterol terminal conjugate, to facilitate uptake by the target cell; paragraph [02421). 
As per claim 11, Edelson and Toyoda, in combination, disclose the method of claim 1, and Edelson further discloses wherein the self-delivery modification includes one or more (wherein the self-delivery modification includes one or more; paragraph [02421) of lipids (lipids; paragraphs (0242), [03331), cholesterol (cholesterol; paragraph [02421), natural ligands, peptides, and chemical modifications. 
As per claim 12, Edelson and Toyoda, in combination, disclose the method of claim 1, and Edelson further discloses wherein the therapeutic agent is an siRNA (wherein the therapeutic agent is an siRNA; paragraphs [0230), [0236), [02511). 
As per claim 16, Edelson teach the methods of their invention treat  disorders associated with sweat glands and therefore include apocrine cells.
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Edelson, for including inhibiting expression of an ABCC11 gene, as previously disclosed by Toyoda, for the benefit of treating axillary osmidrosis, as ABCC11 wild-type is responsible for the high-secretion phenotypes in human apocrine glands, such as wet-type ear wax, and the risk of axillary osmidrosis (Toyoda, Abstract, page 18, third paragraph). 

Therefore, claims 1-6, 8-12, 16 and 17 would have been prima facie obvious over the combination of the prior art of before the effective filing date of the claimed invention.


******
Claims 1 and 12-14 are rejected under 35 U.S.C. 103 as being obvious over U.S. Publication 2010/0328702 (hereinafter, “Edelson”) (submitted and made of record on the IDS filed May 29, 2019), in view of Toyoda et al. (hereinafter, “Toyoda”) (PLOS One, 2016 Vol. 11:pages 1-23) (submitted and made of record on the IDS filed May 29, 2019) and further in view of Uemura et al. (hereinafter, “Uemura”) (Cancer Science, 2010 Vol. 101:2404-2410) and U.S. Publication 2011/0054005.
The claims are drawn to a method of treating an osmidrosis condition in a subject, comprising: administering a therapeutic agent in an amount that is effective to inhibit expression of an ABCC11 gene in a target cell of the subject to an osmidrosis-reducing level, wherein the therapeutic agent is an siRNA, and wherein the siRNA has a sequence that is at least 90% homologous to SEQ ID NO: 970, SEQ ID NO: 971, SEQ ID NO: 972, or SEQ ID NO: 973 of the present invention.  
Edelson, Toyoda and Uemura are relied upon as discussed above.  

U.S. Publication 2011/0054005 teach polynucleotides for causing RNA interference and methods of inhibiting gene expression using the same.  Specifically, U.S. Publication 2011/0054005 teaches a siRNA target sequence for ABCC11.  See U.S. Publication 2011/0054005, SEQ ID NO. 70041.  It is noted that SEQ ID NO. 70041 of U.S. Publication 2011/0054005 is 100% homologous to SEQ ID NO: 970 of the present invention.  See sequence alignment below: 
RESULT 2
US-12-662-904-70041
; Sequence 70041, Application US/12662904
; GENERAL INFORMATION
;  APPLICANT: RNAi Co., Ltd.
;  APPLICANT:NAITO, Yuki
;  APPLICANT:FUJINO, Masato
;  APPLICANT:OGUCHI, Shinobu
;  APPLICANT:NATORI, Yukikazu
;  TITLE OF INVENTION: POLYNUCLEOTIDES FOR CAUSING RNA INTERFERENCE AND METHOD FOR INHIBITING GENE EXPRESSION USING THE SAME
;  FILE REFERENCE: 0230-0243PUS1
;  CURRENT APPLICATION NUMBER: US/12/662,904
;  CURRENT FILING DATE: 2010-05-11
;  PRIOR APPLICATION NUMBER: 11598052
;  PRIOR FILING DATE: 2012-01-18
;  PRIOR APPLICATION NUMBER: PCT/IB2005/00164
;  PRIOR FILING DATE: 2005-05-11
;  PRIOR APPLICATION NUMBER: JP 2004-232811
;  PRIOR FILING DATE: 2004-05-11
;  NUMBER OF SEQ ID NOS: 817670
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 70041
;  LENGTH: 19
;  TYPE: DNA
;  ORGANISM: Homo sapiens
;  FEATURE:
;  OTHER INFORMATION: siRNA target sequence for ABCC11 (NM_032583.2,160-178).
US-12-662-904-70041

  Query Match             100.0%;  Score 19;  DB 174;  Length 19;
  Best Local Similarity   52.6%;  
  Matches   10;  Conservative    9;  Mismatches    0;  Indels    0;  Gaps    0;


              |:::||||||::|:::|:|
Db          1 GTTTCAGGACTTATTTATA 19

It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Edelson, for including inhibiting expression of an ABCC11 gene, as previously disclosed by Toyoda, for the benefit of treating axillary osmidrosis, as ABCC11 wild-type is responsible for the high-secretion phenotypes in human apocrine glands, such as wet-type ear wax, and the risk of axillary osmidrosis (Toyoda, Abstract, page 18, third paragraph). 
Before the effective filing date of the claimed invention, a siRNA ABCC11 gene-inhibiting agent was known.  A person of ordinary skill in the art would have been motivated and expected success to use the siRNA ABCC11 gene-inhibiting agent of Uemura et al. and/or U.S. Publication 2011/0054005 in the method of Edelson, following the motivation of Toyoda. 
Therefore, claims 1 and 12-14 would have been prima facie obvious over the combination of the prior art of before the effective filing date of the claimed invention.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635